Citation Nr: 1824355	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-33 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep disturbances, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to September 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The September 2012 rating decision also denied the Veteran's claim for service connection for a low back disability.  In a July 2014 rating decision, the RO granted service connection for spondylosis lumbar spine with degenerative disc disease and assigned a 20 percent disability rating, effective August 10, 2011.  The Veteran did not timely appeal either the disability rating or effective date assigned.  As such, the grant of service connection constitutes a full award of the benefit sought on appeal with respect to the low back claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In August 2017 the Veteran filed a new claim for an increased rating for his low back disability that was adjudicated in a July 2017 rating decision.  In November 2017 he timely filed a notice of disagreement, however, this claim is still pending at the AOJ to schedule the Veteran for a new VA examination.  Thus, this matter is not presently before the Board.  

In his substantive September 2014 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He was scheduled for a Board hearing in September 2016, but did not appear.  He has not requested that the hearing be rescheduled and did not offer an explanation for his failure to appear.  Therefore, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (c), (d) (2017).


FINDINGS OF FACT

1. The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War. 

2. The evidence is at least evenly balanced as to whether the Veteran's sleep disturbances are due to an undiagnosed illness and manifested to a compensable degree.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for sleep disturbances, to include as due to an undiagnosed illness are met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims to have sleep apnea related to his time in the Persian Gulf during service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).  Here, service treatment records indicate that the Veteran served in Iraq.  He is a recipient of the Sea Service Deployment Ribbon, Iraq Campaign Medal, and Global War on Terrorism Service Metal amongst many other awards and decorations.  As such, the provisions of 38 C.F.R. § 3.317 are for application.

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a) (2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9   (2004). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a) (3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Service treatment records document no complaints of or treatment for a sleep condition.  On June 2009 separation examination, clinical evaluations of the lungs and chest were normal.  The examination report provided a summary of defects and diagnoses, but no mention of a sleep condition.  In a report of medical history, the Veteran marked "no" to having frequent trouble sleeping.

The Veteran was afforded a VA gulf war general medical examination in August 2012.  A review of the claims file was noted.  The Veteran claimed to have respiratory problems associated with sleep apnea.  A diagnosis of sleep apnea was not established.  The examiner also found that the Veteran did not have any signs or symptoms that may represent an undiagnosed illness.  His physical exam was normal.  Based on medical literature, the examiner concluded that the Veteran did not have sleep apnea associated with service in the Gulf War.

The Veteran was afforded a VA sleep apnea examination in January 2015.  A review of the claims file was noted.  The Veteran reported an onset of snoring 8 years prior.  He indicated that over the past 3 years, he has had symptoms of gagging episodes in his sleep.   He reported regular episodes of daytime somulence while working as a police officer.  He also reported that he never sought treatment during service due to the negative stigma associated with seeking medical care.  The examiner indicated that the Veteran did not currently have, and has never had, sleep apnea.  The Veteran does not take medication, use a breathing assistive device, or positive airway pressure (CPAP) machine.  On examination, persistent daytime hypersomnolence was found.  The examiner remarked that the physical examination showed positive criteria findings consistent with a diagnosis of sleep apnea, however, the examiner scheduled the Veteran for a sleep study consultation.

In February 2015 the Veteran participated in a VA sleepy study consultation.  A polysomnography report concluded that the Veteran did not have obstructive sleep apnea.

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, with reasonable doubt resolved in favor of the Veteran, the Board finds that service connection for sleep disturbances due to an undiagnosed illness is warranted.

Under applicable provisions, symptoms of a qualifying chronic disability must either manifest while in service in the Gulf, or must manifest to a degree of 10 percent or more not later than December 31, 2021.  Here, sleep disturbances may be a manifestation of an undiagnosed illness or medically unexplained chronic illness under 38 C.F.R. § 3.317(b).  The Veteran reports an onset of sleep apnea symptoms in and since service.  Service treatment records are silent for any sleep disturbance symptoms or condition.   As such, a chronic disability did not manifest while in service.  However, on January 2015 VA examination, persistent daytime hypersomnolence was found.  The examiner noted that the physical examination showed positive criteria findings consistent with a diagnosis of sleep apnea, but a subsequent sleep study test found that the Veteran did not have a current diagnosis of sleep apnea.

Notably, the criterion of manifesting to a compensable rating has been met.  The January 2015 examination finding of persistent day-time hypersomnolence demonstrates that the claimed undiagnosed illness manifested to a degree of 10 percent or more post-service (E.g. persistent day-time hypersomnolence warrants a minimum 30 percent rating under Diagnostic Code 6847 pertaining to sleep apnea syndromes.  See 38 C.F.R. § 4.104).  

For the above reasons, the evidence is at least evenly as balanced as to whether the Veteran has sleep disturbances due to an undiagnosed illness.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for sleep disturbances due to an undiagnosed illness is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for sleep disturbances, to include as due to an undiagnosed illness, is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


